
	
		One Hundred Eleventh Congress of the United States of
		  America
		2nd SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 846
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To award a congressional gold medal to Dr.
		  Muhammad Yunus, in recognition of his contributions to the fight against global
		  poverty.
	
	
		1.FindingsThe Congress finds that—
			(1)Dr. Muhammad Yunus is recognized in the
			 United States and throughout the world as a leading figure in the fight against
			 poverty and the effort to promote economic and social change;
			(2)Muhammad Yunus is the recognized developer
			 of the concept of microcredit, and Grameen Bank, which he founded, has created
			 a model of lending that has been emulated across the globe;
			(3)Muhammad Yunus launched this global
			 movement to create economic and social development from below, beginning in
			 1976, with a loan of $27 from his own pocket to 42 crafts persons in a small
			 village in Bangladesh;
			(4)Muhammad Yunus has demonstrated the
			 life-changing potential of extending very small loans (at competitive interest
			 rates) to the very poor and the economic feasibility of microcredit and other
			 microfinance and microenterprise practices and services;
			(5)Dr. Yunus's work has had a particularly
			 strong impact on improving the economic prospects of women, and on their
			 families, as over 95 percent of microcredit borrowers are women;
			(6)Dr. Yunus has pioneered a movement with the
			 potential to assist a significant number of the more than 1,400,000,000 people,
			 mostly women and children, who live on less than $1.25 a day, and the
			 2,600,000,000 people who live on less than $2 a day, and which has already
			 reached 155,000,000, by one estimate;
			(7)there are now an estimated 24,000,000
			 microenterprises in the United States accounting for approximately 18 percent
			 of private (nonfarm) employment and 87 percent of all business in the United
			 States, and the Small Business Administration has made over $318,000,000 in
			 microloans to entrepreneurs since 1992;
			(8)Dr. Yunus, along with the Grameen Bank, was
			 awarded the Nobel Peace Prize in 2006 for his efforts to promote economic and
			 social opportunity and out of recognition that lasting peace cannot be achieved
			 unless large population groups find the means, such as microcredit, to break
			 out of poverty; and
			(9)the microcredit ideas developed and put
			 into practice by Muhammad Yunus, along with other bold initiatives, can make a
			 historical breakthrough in the fight against poverty.
			2.Congressional gold medal
			(a)Presentation authorizedThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the presentation, on behalf of the Congress, of a gold medal of appropriate
			 design to Dr. Muhammad Yunus, in recognition of his many enduring contributions
			 to the fight against global poverty.
			(b)Design and strikingFor purposes of the presentation referred
			 to in subsection (a), the Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall strike a gold medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			3.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck pursuant to section 2, under such
			 regulations as the Secretary may prescribe, at a price sufficient to cover the
			 cost thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses, and the cost of the gold medal.
		4.Status of medals
			(a)National medalsThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
			(b)Numismatic itemsFor purposes of sections 5134 and 5136 of
			 title 31, United States Code, all medals struck under this Act shall be
			 considered to be numismatic items.
			5.Authority to use fund amounts; proceeds of
			 sale
			(a)Authority To use fund amountsThere are authorized to be charged against
			 the United States Mint Public Enterprise Fund, such amounts as may be necessary
			 to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of saleAmounts received from the sale of duplicate
			 bronze medals authorized under section 3 shall be deposited into the United
			 States Mint Public Enterprise Fund.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
